 442DECISIONSOF NATIONALLABOR RELATIONS BOARDEscondido Ready-Mix Concrete,Inc.andBuildingin Case 21-RC-11552 on March 5, 1970, be, and itMaterial& Dump Truck DriversLocal No. 36,herebyis, setaside, and all proceedings in that caseInternationalBrotherhood of Teamsters,Chauf-be, and they hereby are, vacated.feurs,Warehousemen and Helpers of AmericaEscondido Ready-Mix Concrete,Inc.andBuildingMaterial&Dump Truck Drivers Local No. 36,International Brotherhood of Teamsters,Cauffeurs,Warehousemen and Helpers of America,Petition-er. Cases 21-CA-9060 and 21-RC-11552March 30, 1971DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn November 16, 1970, Trial Examiner StanleyGilbert issued his Decision in the above-entitledcases, finding that Respondent had engaged in certainunfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision.He also found that Respondent had notengaged in certain other unfair labor practices andrecommended that the allegations of the complaintpertaining thereto be dismissed. The Trial Examinerfurther recommended that certain objections to theelection conducted in Case 21-RC-11552 be sus-tained and that the election be set aside. Thereafter,Respondent filed exceptions to the Trial Examiner'sDecision and a brief in part supporting its exceptionsand in part supporting the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in these cases, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatRespondent, Escondido Ready-Mix Concrete, Inc.,Escondido, California, its officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's Recommended Order.'IT IS FURTHER ORDERED that the election conductedIIn footnote 9 of the Trial Examiner's Decision, substitute "20" for"10" daysTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESTANLEY GILBERT, Trial Examiner: Based on a chargefiled on March 11, 1970, by Building Material & DumpTruck Drivers Local No. 36, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, referred to herein as the Union or the Petitioner,the complaint in Case 21-CA-9060 was issued June 18,1970. Said complaint alleges that Escondido Ready-MixConcrete, Inc., variously referred to herein as theCompany, the Respondent, or the Employer, engaged inconduct violative of Section 8(a)(1) and (5) of the Act.Respondent by its answer denies that it committed theunfair labor practices alleged in the complaint.By order dated June 23, 1970, Case 21-RC-1 1552 wasconsolidatedwithCase 21-CA-9060 for a hearing onObjections I and 5 filed therein by the Union to the electionconducted by the Board on March 5, 1970.Pursuant to notice a hearing was held in Vista, California,on August 18, 1970, before the undersigned Trial Examiner.Appearances were entered on behalf of all of the partiesand briefs were received from them within the designatedtime.On the entire record in this proceeding and onobservation of the witnesses as they testified, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company, a California corporation, is engaged inEscondido, California, in the manufacture and sale to retailand nonretail customers of ready-mix concrete. During thepast calendar year the Company, in the course and conductof its business operations, sold and distributed ready-mixconcrete valued in excess of $500,000, and purchased andreceived goods, materials, and supplies originating outsidethe State of California valued in excess of $15,000.As admitted by the Company it is, and has been at alltimes material herein, an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.If.THE LABOR ORGANIZATION INVOLVEDThe Union is a labororganizationwithin the meaning ofSection 2(5) of the Act.111.RESOLUTION OF THE ISSUESThe Bargaining Unit Involved HereinThere is no dispute that the bargaining unit involvedherein is appropriate for the purpose of collective189 NLRB No. 69 ESCONDIDO READY-MIX CONCRETE443bargaining within the meaning of Section 9(b) of the Act.Said appropriate bargaining unit is as follows:All truckdrivers employed by the Company, excludingall casual employees, office clerical employees, guards,watchmen, and supervisors as defined in the Act.The parties stipulated that at all times material herein therewere 16 employees in the aforesaid appropriate bargainingunit and that during said period there was no change inpersonnel.On November 25,1969, a petition for an election was filedinCase 21-RC-11552 and, pursuant to an order of theRegionalDirector on January 27, 1970, directing anelection, and election by secret ballot was conducted onMarch5,1970,among the employees in theabove-described bargaining unit. The results of the electionwere as follows: There were 16 eligible voters and 16 votescast, 5 for the Petitioner and I I against.On March 11, 1970, the Union filed timely objections tothe election and, as aforesaid, Case 21-RC-11552 wasconsolidated with Case 21-CA-9060 for a hearing on twoof said objections (nos. 1 and 5).The Issues in Case 21-CA-9060The issues raised by the pleadings are as follows:IWhether the Union represented a majority of theemployees in the above-described appropriate bargainingunit;2.Whether Respondent on or about November 28,1969, unlawfully interrogated employees;3.Whether Respondent on or about January 13, 1970,unlawfully attempted to and did bargain directly with theemployees in the aforesaid bargaining unit;4.Whether Respondent on or about March 4, 1970,unlawfully granted employees in the aforesaid bargainingunit an immediate pay increase of $1 per hour without firstgiving notice to, or bargaining with, the Union;5.Whether the Respondent unlawfully refused tobargain with the Union, and6.Whether in the circumstances of this case abargaining order would be an appropriate remedy.The Union's Majority RepresentationAs a result of a call in the early part of November 1969,from Roger Tavernier, an employee in the bargaining unit,Hugh McDonald, Jr., a business representative of theUnion, met with i I of the 16 employees in the bargainingunit at Tavernier's home on November 17, 1969. All of saidemployees signed authorization cards at that meeting.'The Respondent contends that these cards cannot berelied on as proof of majority on the claim that they weresolicited on the representation that they would be used onlyfor an election. Considerable testimony was elicited withrespect to statements regarding an election made byMcDonald at the meeting on November 17. The testimonyof employees who were present ranges from that of JosephParcells who testified he did not remember any mention ofan election to that of several employees that the only use towhich the cards would be put would be to have an election.These contradictions are explained by the creditedtestimony of McDonald. He testified that his statementsregarding an election were made in response to a questionas to how the Union would proceed to obtain recognitionand bargain for them. He explained that the Union, afterobtaining authorization cards from a substantial majority,proceeds by petitioning for an election and on winning theelection then bargains with the employer for a contract,that the Union never obtained recognition through a "cardcheck."Thus, it is understandable that some of theemployees present would testify that he stated that thecards would only be used to obtain an election.However,it isevident from the circumstances that theemployees did not sign the cards merely for an election todetermine whether a majority wished to have the Unionrepresent them. It is clear from McDonald's creditedtestimony as well as the credited testimony of Parcells thatby signing the cards the 11 employees present intended toauthorize the Union to represent them as their bargainingagent.McDonald discussed with them the advantages ofhaving a union contract and then they requested that hestep out of the meeting to permit them "to talk over whetherto ask the Union to represent us or whether we wanted to goto the management by ourselves," chiefly to obtain a raise.It appears that they decided among themselves "that theUnion would be the best way to go after it." Before he leftthe room McDonald left blank authorization cards on atable and when he returned he found authorization cardssigned by all of the employees present. Thus, it is concludedfrom the circumstances that the authorization cards weresigned by the I I employees not for the sole purpose ofobtaining an election, but to signify that they wanted theUnion to represent them as their collective-bargainingagents.2Levi Strauss & Co.,172 NLRB No. 57. True, theywere told that the cards would be used to obtain anelection,butnotfor the purpose of testing whether amajority wanted the Union to represent thembut as a meansof establishing the Unionastheir representative.Shortly after the meeting of November 17, four of the fiveemployees in the unit who had not attended the meetingalso signed authorization cards. There is no evidence in therecord which would support a finding that three of saidcards were signed only for the purpose of obtaining anelection.However, this cannot be said of the fourth card,which was signed by David Smith. Smith testified and histestimony is uncontradicted and credited that he obtainedthe card from Tavernier and that Tavernier and otheremployees told him it was "just to hold an election." Thereisno indication that in the circumstances in which heiThe authorization cards were in the form of applications formembership and included a paragraph which clearly stated that theindividualsigningitauthorizedtheUniontoactashiscollective-bargaining representativeDuring the course of the hearing,counsel for Respondent raised a question as to the validity of theauthoiizations based on the paragraph in the application which providedfor forfeiture of any money paid toward the initiation fee if the initiationfee is not paid in full within 31 days and the fact that none of theemployees paid the initiation fee This contention is without merit and it isnoted that Respondent made no mention of it in its brief The forfeitureprovision would not affect the validity of the authonzation provision2This conclusion is buttressed by the action of the employees onJanuary 13, 1970, at which time, as described more fully herembelow, all ofthe employees in the bargaining unit indicated to Respondent that theywanted a contract between the Union and their employer 444DECISIONSOF NATIONALLABOR RELATIONS BOARDsigned the card he must have reasonably understood thatthe election would not be for the purpose of testing whethera majority wanted the Union but as a device to obtainunion representation. Consequently, it cannot be foundthat by signing his card David Smith intended to authorizethe Union to represent him.It isconcluded that commencing on November 17, 1969,the Union represented a majority of the employees in thebargainingunit, 11 of 16 as of November 17, and 14 of 16 asof November 20, 1969.The Request for RecognitionOn November 18, 1969, the Union sent a letter to theRespondent addressed as follows:Ready Mix Concrete, Inc.1508 Mission RoadEscondido, CaliforniaIn said letter the Union advised Respondent that themajority of its employees in the unit described as "allregular full time production and maintenance employees"had authorized it as their bargaining representative anddemandedrecognition.Also in said letter the Union offeredto submit proof of its majoritystatus.By letter datedNovember 19, 1969, Respondent informed the Union thatitdid not believe it enjoyed majority status and suggestedrecourse to the Board. On February 16, 1970, the Unionsent another letter to Respondent similarly addressed andsimilar incontent to that of the earlier letter with theexception that the unit was described as "all truck drivers."By letter dated February 23, 1970, Respondent replied asfollows:For your records there is no such firm at that address.If, however, you s[h]ould mean Escondito [Escondido]Ready Mix Concrete, Inc. would you so indicate.The Union made no reply to Respondent's letter ofFebruary 23, and there was no further correspondencebetween them.It appears that counsel for Respondent, during the courseof the hearing, raised the question of whether the February16 letter constituted an effective demand in that it wasaddressed to Ready Mix Concrete, Inc., instead ofEscondidoReady-Mix Concrete, Inc. Although the previ-ous letterwas similarly addressed, theRespondentapparentlywas not confused as to whether it was theintended addressee of that letter. Shortly thereafter andwell before the second letter, it received a copy of thepetition in Case 21-RC-11552. By the time the February16th letter was received Respondent was well aware of theUnion's interest in its drivers and their interest in it. TheTrial Examiner is of the firm opinion that the claim byRespondent of a doubt as to whether the Union's letter ofFebruary 16 was addressed to it or some other companywas wholly specious and that the questionin itsletter ofFebruary 23, 1970, as to whether it was the intendedaddressee of the Union's letter did not merit an answer. It is3 It is inferred from this testimony of what he stated to Brouwer andReiff that Parcells was asked what he thoughtof the Union. It is, of course,not clear in what context the question was propounded It mightvery wellnoted that no mention of this claim of doubt is made inRespondent's brief.As to the description of the bargaining unit in the firstletter, the record does not disclose whether or not theRespondent had employees other than the truckdrivers andwhether they could be classified as production ormaintenance employees. Although not specifically raisedherein by Respondent, there is a question whether the firstdemand was ineffective with respect to Respondent'sdrivers by reason of the wording of the unit description.However,itisnot necessary to resolve this questioninasmuchas it isapparent that the second demand whichclearly refers to the truckdrivers was effective with respectto the bargaining unit described in the complaint. (It isnoted that the record discloses that as early as November28, 1969, the Respondent understood the Union wasseeking to represent its drivers as indicated by itsinterrogation of one of its drivers on or about that date.Any doubt that the Respondent could have had as towhether the Union was seeking to represent the driversmust have been dispelled when the petition was amendedon December 9, 1969, to include "truck drivers.")The InterrogationThe only evidence in the record of interrogation of anemployee by Respondent is the uncontradicted andcredited testimony of Parcells. He testified with respect to aconversation he had with Jacob Brouwer and Jerry Reiff,president and vice-president respectively of Respondent,within a few days after the petition was filed (on November25).According to his testimony, Brouwer and Reiff toldhim that they had received the Union's petition for anelection.His entire testimony with respect to interrogationis containedin hisanswer to a question as to what was saidat the time "concerning the Union."His said answer is asfollows:A.As I remember, it came up when they weretalking about what I thought of the Union, and I said Ididn't think it was anything of their, you know,anything of their business, you know, what I thoughtabout it.3There is no evidence that during the course of thisconversation,or at any time fairly contemporaneousthereto, the Respondent engaged in conduct constituting athreat or pormise of benefit or exhibited union ammus. Theonlyactsof the Employer constituting independentviolations of Section 8(a)(l) of the Act did not occur untilJanuary 13, 1970, and March 4, 1970, as found below. Inthe circumstances, particularly in light of the facts that thequestioning of Parcells was the onlyinstanceof interroga-tion, that it was unaccompanied by threats or promises ofbenefit, and that itwas remotein time from any conduct ofRespondent found to be independently violative of Section8(a)(1) of the Act, it is inferred that said interrogation couldnot reasonably have interfered with, restrained, or coercedParcells or other employees in the exercise of their Section 7rights.Therefore,it isconcluded that the General Counsel hashave been asked in the course of a discussion about the Union in which hewas voluntarily participating ESCONDIDO READY-MIX CONCRETEfailed to sustain the burden of proof of the allegation in thecomplaint that Respondent unlawfully interrogated itsemployees.Respondent's Attempt to BargainDirectly with EmployeesTestimonywas elicited from a number of GeneralCounsel's witnesses with respect to events on January 13,1970,which the General Counsel contends supports theallegation in the complaint that Respondent attempted toand did bargain directly with employees. Respondent didnot call any witnesses to testify with respect to saidallegation.While the testimony of General Counsel'switnesses in not wholly consistent and in some respectscontains contradictions, the Trial Examiner credits certainmaterial portions of said testimony and based thereuponmakes the findings of fact set forth herembelow.On January 13, 1970, Respondent notified the employees(by showing them or posting a notice) that Respondent hadbeen advised by its attorneys that it was their opinion that itcould discuss with employees the matter of wages andbenefits and that the employees had until 5 p.m. that day tosubmit a wage proposal. Late in the afternoon of that day,all 16 employees in the bargaining unit met at a cafe inEscondido. They discussed Respodent's notice and whatsteps they should take. Parcells suggested that the Union beconsulted and by telephone discussed the matter with aunion attorney. The attorney advised him that, if theemployees desired to do so, they give the Respondent acopy of the union contract and inform Respondent that thecontract was what the employees wanted. Parcells thenrelated to the other employees the advice he had received.The entire union industry contract was read aloud at themeeting, the employees discussed it, and they agreed thatthey would follow the advice given them by the unionattorney.All 16 drivers then proceeded to Respondent'splant and gathered in the office. Fourteen of the driversremained in the outer office. The other two proceeded intothe inner office, gave Brouwer and Reiff a copy of theunion contract, and told them that that is what the driverswanted. Respondent indicated that the contract was notacceptable, that it would not "fit its operations." Thereaftertherewas discussion about safety matters. In its briefYearFrom -- to1965$2.50 -- $2.701966$2.70 -- $3.00$3.00 -- $3.20445Respondent argues by way of defense that "there was nodirect bargaining with the employees over wages, hours,and working conditions."Respondent's conduct clearly constituted an offer to theemployees to bargain directly with them, despite thependency of the Union's petition for an election, and by itsoffer to entertain a wage proposal from employees, itimpliedly promised that it would grant a wage increase ifthe amount proposed by the employees did not exceed thatwhich the Respondent was willing to give.It isevident thatRespondent's conductwas calculated to induce theemployees to withdraw from their adherence to the Union.It is concluded that, by offering to entertain wageproposals from the employees (thus bypassing the Union)and impliedly promising that it would grant wage increasesto an extent acceptable to it, Respondent interfered withthe rights of employees to organize for mutual aid inviolation of Section 8(a)(1) of the Act. Cf.N.L.R.B. v.Exchange Parts Co.,375 U.S. 405,409 (1964).Inaddition,itisnoted that the employees in thebargainingunitunanimously decided to notify theRespondent that they wanted the union contract and by sodoing clearly demonstrated that they wanted the Union toactas their representative and afforded Respondentobjective evidence of the Union's majority representation.This action by the employees supports the above findingthat by signing authorization cards 14 of the 16 employeesin the bargaining unit intended to authorize the Union toact as their representative.The Wage Increase on March 4, 1970As noted above, the Board conducted an election in thebargaining unit involved herein on March 5, 1970. On thepreceding day,March 4, 1970, the employees in thebargaining unit received their paychecks, which containeda wage increase of 1 per hour for the pay period beginningFebruary 14, 1970. In its brief, the Respondent defends itsaction by the argument that it had a "prior policy ongranting such wage increases each year." CitingUnionCarbide Caribe, Inc.,173 NLRB No. 131.4The pattern of wage increases granted by the Respondentfor the period between 1965 and the date of the hearing wasas follows:DateIncreaseIncreasePer hourEffective20 centsMarch 1, 196530 centsMarch 1, 196620 centsDecember 1, 1966(continued)4The case cited by Respondent is of no aid to it since the Board foundin said case that the respondent therein violated Section 8(a)(5) and (1) ofthe Act "byunilaterally announcing and thereafter effectuating increases inthe wages and other benefits of the unit employees " 446Year1967*196819691970DECISIONS OF NATIONALLABOR RELATIONS BOARDFrom -- to$3.20--$3.40$3.40--$3.50$3.50--$3.60$3.60--$4.00$4.00--$5.00DateIncreaseIncreasePer hourEffective20 centsFebruary 23, 196710 cents10 cents40 cents$1.00March 7, 1968September 1,1968March 1, 1969February 14,1970*Payroll period changed from twice monthly to every 2 weekswith payroll period ending every other Saturday and paychecks distributed to employees on the following Wednesday.Itappears that the practice of the Respondent was togrant a wage increaseeffectiveon or about the beginning ofMarch eachyear.It is further noted that,except for 1970,the only yearinwhich the increase was effectiveprior toMarch 1 was in 1967 and that in that year the increase waseffective as of February23. In 1970, the increase was madeeffective as ofFebruary14, and, as a result,the checksreflecting said increase were distributed on March 4, 1970,the day prior to the election. No notice was given either totheUnion or the employees prior to March 4 of theintention to grant the increase. It is also noted that theamount of increase(1per hour)was considerably greaterthan any prior increase granted.Apparentlyto justify the amount of the raise, Reifftestified that on September 1, 1969, there was a consider-able increase in the price of its product to its customers.However,Reiff also testified that in 1968 there was anincrease in the price of its product in August or September,and it is noted that in that year about the same time as theprice increase was put into effect the employees were alsogiven a wage increase.No explanation was offered as towhy there was adelay ofapproximately 6 months ingranting a wage increase after the price increase inSeptember1969.The TrialExaminer is convinced that,even if the substantial amount of the wage increase (2 1/2times the largest previously given)was economicallyjustified,5 the timing in giving effect to it was reasonablycalculated to induce the employees to vote against theUnion by eliminating the primary purpose for which theemployees sought union representation.The record fails toestaolish any other reason for the timing of said raise. If thegeneral pattern of the timing of previous raises had beenfollowed,the employees would not have received theirchecks reflecting the raise until after the election,i.e., if theraise had been made effective on or about March 1, thechecks reflecting the raise would not have been given to theemployees until about the middle of March.It is concluded that, in the circumstances,Respondent's5The only evidence submitted by Respondent to prove economicjustificationfor the substantial raise given was the testimony of aunilateral granting (on March 4, 1970) of the wage increasewhich was made effective as of February 14, 1970, wasviolative of Section 8(a)(I) of the Act.The Unlawful Refusal to BargainRespondent, by its answer, admits the allegation of thecomplaint that commencing November 18, 1969, it hasrefused to bargain with the Union. It has been foundhereinabove that commencing on November 17, 1969, theUnion was authorized by a substantial majority of theemployees in the bargaining unit to act as their representa-tive; that even though the description of the bargaining unitin the Union's letter of November 18, 1969, may not havebeen an appropriate description of the bargaining unitsought, the Respondent shortly thereafter was aware thatthe Union was seeking to represent the drivers; that in anyevent, the unit was unambiguously described in the Union'sletter of February 16, 1970; and that on January 13, 1970,the Respondent had objective evidence that the entire unitdesired to have the Union represent them. Therefore, it isconcluded that by refusing to bargain with the Union, byoffering to bargain directly with the employees andimpliedly promising to grant wage increases on January 13,1970,and by unilaterally granting substantialwageincreases on March 4, 1970 (effective as of February 14,1970),Respondent violated Section 8(a)(5) and (1) of theAct.The Appropriateness of a Bargaining OrderGeneral Counsel contends that the appropriate remedyherein would be to issue a bargaining order and cites insupport of his contention,Tower Enterprises, Inc.,182NLRB No. 56,C & G Electric, Inc.,180 NLRB No. 52, andN. L. R. B. v. Gissel Packing Co.,395 U.S. 575.It is well established that where an employer's unfairlabor practices are relatively inconsequential and do notsubstantially interfere with the free choice of the bargainingsubstantial increase,some six months earlier, in the price of its product ESCONDIDO READY-MIX CONCRETErepresentative, a cease and desist order may be adequate toremedy the unlawful conduct and permit employees a freechoice in a Board-conducted election. Under the doctrinein theGisselcase,supra,the bargaining order remedy isappropriate in situations where, in fact, a union's majoritycan be established by authorization cards and the natureand extensiveness of the employer's unfair labor practicesappear to make a subsequent free choice by the employeesproblematical.In 1 he instant case, not only was the majority establishedby authorization cards but also the Respondent hadobjective evidence that the Union's assertion of majorityrepresentationwas well-founded. The record shows thatthe primary purpose the employees had in authorizing theUnion to represent them was to gain a wage raise. Bygranting a wage raise on the day prior to the election, it isinferred that the Respondent effectively destroyed theUnion's status as a representative of a majority of theemployees, since their very purpose for authorizing theUnion was eliminated. Consequently, in order to remedythe conduct of Respondent which was found hereinaboveto have violated Section 8(a)(5) and (1) of the Act, it isdeemed necessary to issue not only a cease and desist orderbut also an order to bargain, because it is unlikely a fairelection could be held.N.L.R.B. v. Gissel Packing Co.,supra,Tower Enterprises, Inc, supra, C & G Electric, Inc.,supra;andPacific Abrasive Supply Co.,182 NLRB No. 48.6It should be noted at this point that, based on the findingshereinbelow that two of the Union's objections to theelection are meritorious, the Order which is recommendedwill provide that the election on March 5, 1970, be set aside.The Objections to the ElectionThe aforesaid objections to the election are as follows:Objection 1The Employer granted bargaining unit employees asubstantial increase in wages with the object and purpose ofdissuading employees from engaging in protected concert-ed activities.Objection 57The Employer, by these and other acts and conductcoerced, restrained, and intimidated its employees in aneffort to dissuade them from engaging in protectedconcerted activities.With respect to Objection 1, inasmuch as the conductdescribed therein was found hereinabove to constitute anunfair labor practice and to have been reasonablycalculated to undermine the employees' adherence to theUnion, it is found that Objection I is meritorious.With respect to Objection 5, it is noted that in his Orderproviding for a hearing in this proceeding on the aforesaidobjections the Regional Director related Objection 5 toallegations of unfair labor practices in the complaint. Theonly allegations in the complaint which would relate to this6ThePacificAbrasivecase is cited in further support of thedetermination of the appropriateness of a bargaining order in that in saidcase a bargaining order was deemed appropriate where the Respondentrefused to bargain with the union despite objective evidence (other than447objection are (1) that the Company unlawfully interrogatedits employees and (2) that on January 13, 1970, it attemptedto and did bargain directly with the employees.Itwas found thatthe allegationof unlawful interrogationwas notsustainedand, therefore,it isconcluded that theevidence of the conduct of Respondent relating to saidallegationdoesnot sustainthis objection. It was also found,however, that Respondentengaged in unfairlabor practicesin attempting, on January 13, 1970, to bargain with theemployees in order to bypass the Union, impliedlypromising a wage increase. Although the record disclosesthat said conduct of the Company apparently did notdissuade employees, at that time, from their adherence totheUnion (since they informed the Company that theywanteda unioncontract), nevertheless, considered in lightof the subsequent conduct on March 4, 1970 (when theRespondent unilaterally granted awage increase), it affordsa basis,in the TrialExaminer'sopinion, for a finding thatthe Company's said conduct on January 13 must havereasonably had the effect on the employees of persuadingthem that it would be to their advantage to bargain directlywith the Company and forego their allegiance to the Union.Consequently, it is found that Objection 5 is meritorious.Inview of the above findings with respect to theobjections to the election, it is concluded that theCompany's conduct must have reasonably affected theresults of the election and, therefore, it will be recommend-ed that theelectionon March 5, 1970, be set aside.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices of the Respondent set forth insectionIII,above,occurring in connection with itsoperations described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYIt having been found that Respondent engaged in certainunfair labor practices, it will be recommended thatRespondent be ordered to cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies of the Act.It having been found that Respondent unlawfully refusedto bargain with the Union as the exclusive representative ofits employeesin anappropriateunit, it will be recommend-ed that Respondent be ordered to bargain collectively withthe Union, upon request, and, in the event an understand-ing isreached, embody such understanding in a signedagreement.On the basis of the foregoing findings of fact and on theentire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondentis,and at all times material herein hasauthorization cards) that the employees wished union representation (as istrue in the instant case).7This final objectionwas not assigned a number in the objections asfiled by thePetitioner 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.All truckdrivers employed by Respondent, excludingallcasual employees, office clerical employees, guards,watchmen, and supervisors as defined in the Act, constitutea unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.The Union is, and at all times since November 17,1969,hasbeen, the exclusive representative of theemployees in the aforesaid unit for the purposes ofcollective bargaining with respect to rates of pay, wages,hours of employment, and other terms and conditions ofemployment5.By refusing, on request, to bargain in good faith withtheUnion as the representative of its employees in theabove-described appropriate bargaining unit, by offeringto bargain directly with employees in an attempt to bypassthe Union, impliedly promising them a wage increase, onJanuary 13, 1970, and by unilaterally granting a wageincrease on March 4, 1970, Respondent has engaged inunfair labor practices within the meaning of Section 8(a)(5)and (1) of the Act.6.The General Counsel has failed to sustain the burdenof proof of the allegation in the complaint that Respondentviolated Section 8(a)(1) of the Act by unlawfully interrogat-ing its employees.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended.ORDERIt is hereby ordered that Escondido Ready-Mix Con-crete, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Offering to bargain directly with employees in anattempt to bypass the Union, or any other authorizedrepresentative of its employees.(b) Promising employees wage increases to induce themto forego their adherence to the Union, or any other labororganization.(c)Granting employees wage increases to induce them toforego their adherence to the Union, or any other labororganization.(d) Refusing to bargain collectively with the Union as theexclusive representative of employees in the appropriateunit described above(e) In any like or related manner interfering with therights of employees guaranteed them in Section 7 of theAct2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Upon request, bargain collectively with the Union asthe exclusive representative of the employees in theabove-described appropriate unit, and embody in a signedagreement any understanding reached(b) Post at its Escondido, California, place of businesscopies of the attached notice marked "Appendix." 8 Copiesof said notice, to be furnished by the Regional Director forRegion 21, shall, after being duly signed by an authorizedrepresentative of Respondent, be posted by Respondentimmediately upon receipt thereof and maintained by it fora period of at least 60 consecutive days thereafter inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 21, inwriting,within 20 days from the date of receipt of thisOrder,what steps Respondent has taken to complyherewith .9The allegation in the complaint that Respondentunlawfully interrogated its employees should be, and ishereby, dismissed.Objections 1 and 5 filed by the Union to the electionconducted on March 5, 1970, have been found to bemeritorious and said election is hereby set aside.8 In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the National Labor Relations Board, thefindings,conclusions,recommendations,andOrder herein shall, asprovided in Section 102 48 of the Rules and Regulations, be adopted by theBoard and become its findings,conclusions,and order,and all objectionsthereto shall be deemed waived for all purposes In the event that theBoard's Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "posted by order of the NationalLabor Relations Board" shall be changed to read "posted pursuant to aJudgment of the United States Court of Appeals enforcing an order of theNational LaborRelations Board "9 In the event that this Order is adopted by the Board, this provisionshall be modified to read "Notify the Regional Director for Region 21, inwriting, within 10 days from thedate of thisOrder, what steps it has takento comply herewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT offer to bargain directly with ouremployees in an attempt to bypass the BuildingMaterial& Dump Truck Drivers Local No. 36,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or any otherauthorized representative of our employees.WE WILL NOT promise employees wage increases toinduce them to forego their adherence to said Union orany other labor organization.WE WILL NOT grant employees wage increases toinduce them to forego their adherence to said Union orany other labor organization.WE WILL NOT refuse to bargain collectively with saidUnion as the exclusive representative of our employeesin the appropriate bargaining unit described as follows:All truckdrivers, excluding all casual employees, officeclerical employees, guards, watchmen, and supervisorsas defined in the Act.WE WILL NOT in any like or related manner interferewith the rights of our employees guaranteed them inSection 7 of the Act.WE WILL, upon request, bargain collectively with saidUnion as the exclusive representative of our employeesin the above-described appropriate bargaining unit, ESCONDIDO READY-MIX CONCRETE449and embody in a signed agreement any understandingThis is an official notice and must not be defaced byreached.anyone.This notice must remain posted for 60 consecutive daysESCONDIDO READY-MIXfrom the date of posting and must not be altered, defaced,CONCRETE, INC.or covered by any other material.(Employer)Any questions concerning this notice or compliance withitsprovisions,may be directed to the Board's Office,DatedByEasternColumbia Building,849 South Broadway, Los(Representative)(Title)Angeles, California 90014,Telephone 688-5200.